10-3224-ag
    Khan v. Holder
                                                                                  BIA
                                                                               Reid, IJ
                                                                          A098 929 668
                       UNITED STATES COURT OF APPEALS
                           FOR THE SECOND CIRCUIT

                                SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY
ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

         At a stated term of the United States Court of Appeals
    for the Second Circuit, held at the Daniel Patrick Moynihan
    United States Courthouse, 500 Pearl Street, in the City of
    New York, on the 15th day of May, two thousand twelve.
    PRESENT:
                     ROSEMARY S. POOLER,
                     GERARD E. LYNCH,
                          Circuit Judges.1
    _______________________________________

    Zanas Khan,
             Petitioner,

                      v.                                   10-3224-ag
                                                           NAC
    ERIC H. HOLDER, JR., UNITED STATES
    ATTORNEY GENERAL,
             Respondent.
    _______________________________________

    FOR PETITIONER:                Zanas Khan, pro se, Buffalo, New
                                   York.
    FOR RESPONDENT:                Tony West, Assistant Attorney
                                   General; Douglas E. Ginsburg,
                                   Assistant Director; Paul Fiorino,
                                   Senior Litigation Counsel, Office of
                                   Immigration Litigation, Civil
                                   Division, United States Department
                                   of Justice, Washington, D.C.


    1
         The Honorable Roger J. Miner, originally a member of the panel, died on
    February 18, 2012. The two remaining members of the panel, who are in
    agreement, have determined the matter. See 28 U.S.C. § 46(d); 2d Cir. IOP
    E(b); United States v. Desimone, 140 F.3d 457 (2d Cir. 1998).
    UPON DUE CONSIDERATION of this petition for review of a

Board of Immigration Appeals (“BIA”) decision, it is hereby

ORDERED, ADJUDGED, AND DECREED that the petition for review

is DENIED.

    Petitioner Zanas Khan, a native and citizen of

Pakistan, seeks review of a final order of removal, In re

Zanas Khan, No. A098 929 668 (B.I.A. July 12, 2010).          We

assume the parties’ familiarity with the underlying facts

and procedural history.   The only issue for review is

whether the agency erred in denying Khan’s applications for

asylum, withholding of removal, and relief under the

Convention Against Torture based on an adverse credibility

determination.

    Where the BIA issues its own decision and does not

adopt the IJ decision, we review only the BIA decision.            See

Huang v. Holder, 591 F.3d 124, 127 (2d Cir. 2010).       We

review the agency's factual findings, including adverse

credibility determinations, under the substantial evidence

standard, treating them as “conclusive unless any reasonable

adjudicator would be compelled to conclude to the contrary.”

8 U.S.C. § 1252(b)(4)(B); see Xiu Xia Lin v. Mukasey, 534
F.3d 162, 165 (2d Cir. 2008).       Because Khan filed his

application for relief after May 11, 2005, we apply the

                                2
credibility standard imposed by the REAL ID Act of 2005

("REAL ID Act"), Pub. L. No. 109-13, Div. B, 119 Stat 302

(2005).   Under that standard, considering the totality of

the circumstances, an IJ may base an adverse credibility

determination on any inconsistencies or inaccuracies in an

asylum applicant’s statements without regard to whether they

go “to the heart of the applicant’s claim.”     8 U.S.C.

§ 1158(b)(1)(B)(iii).

    Substantial evidence supported the agency’s adverse

credibility determination.   The Board identified three

inconsistencies or omissions in Khan’s statements and

determined that the IJ had not erred in relying on them.

Our review of the record confirms that the Board accurately

described the discrepancies, and that the discrepancies

reasonably cast doubt on Khan’s veracity.     In particular,

Khan’s attachment to his asylum application described an

attack against Khan’s brother that was precipitated by

Khan’s expected attendance at his cousin’s wedding, but Khan

failed to mention that attack at his 2006 hearing, even

after the IJ prompted him to provide any additional reasons

he feared return to Pakistan.

    While Khan plausibly suggested that translation

difficulties contributed to the IJ’s adverse determination,

                                3
the BIA was not compelled to credit that explanation because

Khan had requested the Urdu interpreter and had not

expressed an inability to understand her until after the IJ

had denied relief.   See Majidi v. Gonzales, 430 F.3d 77, 80

(2d Cir. 2005) (“A petitioner must do more than offer a

plausible explanation for his inconsistent statements to

secure relief; he must demonstrate that a reasonable

fact-finder would be compelled to credit his testimony.”

(internal quotation marks omitted)).   Moreover, Khan failed

to identify any specific inaccuracies in the IJ’s

determination attributable to translation error.

    Finally, the Board did not err in basing its affirmance

in part on Khan’s failure to provide corroborating evidence.

Once the IJ concluded that Khan was incredible, the IJ could

require Khan to present reasonably available corroborating

evidence to support his application.   See Yan Juan Chen v.

Holder, 658 F.3d 246, 252 (2d Cir. 2011).

    For the foregoing reasons, the petition for review is

DENIED and the pending motion for a stay of removal is

DISMISSED as moot.

                            FOR THE COURT:
                            Catherine O’Hagan Wolfe, Clerk




                              4